

Exhibit 10.20


Hyatt Hotels Corporation
Amended and Restated Summary of Non-Employee Director Compensation
(Effective January 1, 2017)


This Amended and Restated Summary of Non-Employee Director Compensation was
adopted by the Board of Directors (the “Board”) of Hyatt Hotels Corporation
(“HHC”) on August 31, 2016 and effective as of January 1, 2017 and supersedes
and replaces all prior versions.
All non-employee Directors of HHC will be entitled to receive the following
compensation pursuant to the Non-Employee Director Compensation Program (the
“Program”) effective on and after January 1, 2017:
I.    BOARD RETAINERS AND COMMITTEE FEES:
Members will be entitled to both annual retainers for service on the board of
directors of HHC (the “Board”) as well as service as members on any committee of
the Board1 in the following amounts:
Board Annual Retainers:
•
$75,000 annual cash retainer (“Annual Fee”). The Annual Fee will be paid on a
quarterly basis. Directors will receive a check for $18,750 after the end of
each fiscal quarter, but may instead elect to receive all or a portion of the
Annual Fee in shares of HHC Class A Common Stock (“Stock”). If shares of Stock
are selected, the date of grant will be the 15th day of the last month of the
quarter. If the 15th falls on a day on which the principal stock exchange on
which the Stock is traded is closed, then the date of grant will be the next
following day on which such principal stock exchange is open. The Stock will be
reflected in the brokerage account established by HHC for the Director. If a
Director ceases to be a member of the Board before the grant date for any
quarter (regardless of whether or not he or she has elected to receive Stock),
the Director shall receive in cash a pro-rata portion of the $18,750 fee for
such quarter based on the number of days in the quarter in which the Director
served on the Board, payable at the same time as cash fees are paid generally to
Directors for such quarter.

                
1 Committee retainers and fees will be paid in cash only and Directors will not
have the right to elect to receive Stock or RSUs in lieu of cash.




--------------------------------------------------------------------------------






•
$150,000 payable in the form of shares of Stock (“Annual Equity Retainer”). The
Annual Equity Retainer will be paid on the date of HHC’s annual meeting of
stockholders at which directors are elected each year (the “Annual Meeting”),
payable in arrears for service since the prior Annual Meeting. The Stock will be
reflected in the brokerage account established by HHC for the Director. If a
Director ceases to be a member of the Board prior to the next Annual Meeting,
then such Director shall receive a pro-rata Annual Equity Retainer based on the
number of days during which the Director served as a Director, divided by the
number of days between Annual Meetings, determined and payable at the Annual
Meeting following the date such Director ceased to be a member of the Board.

•
Newly elected Directors will receive $75,000 payable in the form of Stock
(“Initial Equity Retainer”). The Initial Equity Retainer will be granted on the
date of election or appointment as a Director with a value of $75,000,
determined by reference to the fair market value of the Company’s Stock at the
time of grant.

Committee Retainers:
•
$10,000 annual cash retainer for members of Committees other than Audit
Committee

•
$15,000 annual cash retainer for members of Audit Committee.

Committee Chair Retainers:2 
•
$25,000 annual cash retainer for Audit Committee Chair.

•
$25,000 annual cash retainer for Compensation Committee Chair.

•
$15,000 annual cash retainer for all other Committee Chairs.







                
2 Committee Chairs receive only the Committee Chair retainer and not the
committee retainer. The Committee Chair Retainers and Committee Retainers will
be paid in quarterly installments at the end of the quarter based on the
Committee Chair’s and member of Committee’s service for such quarter.









--------------------------------------------------------------------------------




II.    DIRECTORS DEFERRED COMPENSATION PLAN
•
Directors may defer receipt of all or any portion of their Annual Fee and/or
Annual Equity Retainer (collectively the “Retainer”) pursuant to the Directors’
Deferred Compensation Plan, as amended (the “Deferred Plan”).

•
Amounts in respect of the Annual Fee deferred under the Deferred Plan may, at
the election of the Director at the time of deferral, be denominated in cash or
in restricted stock units (each an “RSU”), which entitle the Director to receive
shares of Stock (not subject to restrictions other than the minimum ownership
requirements described below) at a set time in the future in accordance with the
terms of the Deferred Plan. Amounts in respect of the Annual Equity Retainer
deferred under the Deferred Plan will be denominated in RSUs.

•
RSUs do not entitle the Director to rights as a stockholder unless and until
Stock is delivered in respect of the RSUs. Stock will be issued and delivered in
settlement of the RSUs automatically on the earlier of the Director’s
termination of service as a Director for any reason or a change of control
(within the meaning of the Deferred Plan). However, at the time of the
applicable deferral election, a Director may elect to instead have the Stock
delivered in settlement of the RSUs on the earlier of the fifth calendar year
after deferral or a change of control (within the meaning of the Deferred
Plan).3

•
RSUs will carry dividend equivalent rights for each RSU. In the event that HHC
pays dividends, dividend equivalent rights entitle the Director to receive
dividends they would have received on the RSUs had the RSUs constituted
outstanding shares of Stock at the time of such dividends (which will be
credited in the form of additional RSUs and distributed to the Director at the
same time as the underlying RSUs to which they relate).







                
3 Unless the five year deferral is selected, delivery of stock will occur in a
lump sum on January 31st of the year following the Director’s termination of
service. Delivery of the Stock cannot be accelerated other than on termination
as a Director or Change in Control. Delivery of the Stock may be re-deferred
beyond five years, but such deferral must be for at least an additional five
years and the election to delay delivery must be made at least 12 months prior
to the year in which the Stock was otherwise to be delivered.









--------------------------------------------------------------------------------




III.    OTHER TERMS
•
Deferral Elections: To the extent a Director desires to defer receipt of all or
any part of the Retainers under the Deferred Plan, such election must be made in
accordance with the terms of the Deferred Plan on or prior to December 31 of the
calendar year prior to the calendar year to which the Retainer relates. Once an
election to defer is made and becomes irrevocable, it may be revoked and changed
only for future years.

•
Calculation of Number of Shares of Stock or RSUs: The number of shares of Stock
to be delivered to a Director or shares subject to RSUs credited under the
Deferred Plan will be calculated by dividing the dollar amount of the relevant
entitlement by the fair market value of a share of Stock on the date of the
grant. Only whole shares of Stock or RSUs will be issued by rounding up to the
next whole share of Stock, except with respect to the Annual Fee, where any
remaining partial value for a fiscal quarter will be accumulated and allocated
to the next fiscal quarter, however, in the last fiscal quarter, the value of
the grant will be rounded up to the next whole share of Stock.

•
Vesting: All shares of Stock and RSUs (and shares of Stock issued in settlement
thereof) will be immediately vested.

•
Minimum Required Ownership: Each non-employee Director must accumulate and own,
directly or indirectly, at least 5 times the Annual Fee ($375,000) worth of the
Company’s common stock (or common stock equivalents held under the Deferred
Plan) at all times during his or her tenure on the Board; provided, that
non-employee Directors will have up to five (5) years of service on the Board to
meet this ownership requirement. If the market value of a Director’s stock
should fall below 5 times the Annual Fee (following the relevant accumulation
period), such Director shall not be permitted to sell any of the Company’s
common stock until the market value shall once again exceed 5 times the Annual
Fee (other than in connection with a change of control transaction).

IV.    CERTAIN TAX CONSIDERATIONS FOR STOCK AND RSUs:
•
Directors will be taxed as ordinary income on the value of the Stock on the date
the Stock is issued and delivered. The capital gain and Rule 144 holding periods
both begin on such date.

•
Directors will not be taxed on RSUs until the actual shares are issued and
delivered. At that time, the value of the shares delivered will be taxable as
ordinary income. For purposes of Rule 144 and capital gain tax rules, the
relevant “holding period” does not begin until the shares (as opposed to RSUs)
are actually issued.






